DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.
Allowable Subject Matter
Claims 1-3, 5-7, 10-12, 35-36, 42-48, 50-53 and 56-61 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Royyuru (US 2015/0316504) and Heller (US 2014/0099726)
Royyuru discloses an apparatus comprising a substantially planar membrane (101, figs. 1-2) perpendicular to two parallel pores of a first pore (102, figs. 1-2) and a second pore (103, figs. 1-2), a first voltage source (115), a memory (520, fig. 5) for storing executable instructions. 
Royyuru does not disclose the apparatus including a second voltage source and the executable instructions causing a first adjusting by the first voltage source of the first bias voltage to tighten a molecule between the first and second pores such that at least part of the length of the molecule is disposed between the first pore and the second pore along a first plane that is substantially parallel to the first side of the membrane, and causing second adjusting by 
Heller teaches using separate voltage source to control the movement and speed of the molecule to establish the voltage-competition mode, and adjusting the voltages for tunable motion (of the molecule) in the direction of the voltage-force (see fig. 3, [0030]). Heller does not disclose executable instructions causing a first adjusting by the first voltage source of the first bias voltage to tighten a molecule between the first and second pores such that at least part of the length of the molecule is disposed between the first pore and the second pore along a first plane that is substantially parallel to the first side of the membrane, and causing second adjusting by the first voltage source of the first bias voltage to move the molecule back and forth along the first plane that is substantially parallel to the first side of the membrane as claimed.
In reconsideration of Royyuru and Heller, the references contain no particular teaching or suggestion of such executable instructions included in a memory. The lack of direct teaching and suggestion coupled with expected low level of predictability in the field, as well as the fact that modification of the reference would add significant functions with no clearly expected benefit, leads the examiner to conclude that the combination of the Royyuru and Heller to meet the limitations of instant claims would not have been obvious to one having ordinary skill in the art. Based on the above described reasons, the claims are considered to be patentably distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726